Gill, J.
This is an action for services, brought by the plaintiff against her father’s estate. The circuit *380court sustained a demurrer to plaintiff’s evidence, and she appealed.
I. After a careful consideration of the entire testimony brought forward by the plaintiff at the trial, we indorse and approve the court’s action in declaring that plaintiff ought not to recover.
The law applicable to this class of eases has been so often repeated, that it is scarcely necessary here to again refer to it. This plaintiff, from her birth to the death of her father, continuously lived with her father and mother on the little eighty-acre farm. She seems to have been dutiful, industrious and kind to her aged parents. The three — father, mother and daughter — lived at and were supported in common from the products of the little farm. And during the sixteen years of plaintiff’s majority (the time for which she charges for her services), there was no different relation than that existing during her minority; nor does there appear anything tending even to show that she had changed from the faithful minor daughter into the capacity of a servant, working for wages. The most that can be said is, that the plaintiff did her duty nobly towards her parents; that she labored faithfully and assisted her father in caring for the little farm; and that he was appreciative and grateful because she did not desert them and at different times expressed an intention to leave the eighty acres, on which they jointly resided and by which they were jointly supported, to Lucinda, “when he was through with it! ”
It was now because of such service, and these expressions of good will and kind intentions from the parent, that the plaintiff sought to establish a contract between herself and her father. It may have been, and perhaps was, the moral duty of the deceased father to have left his little farm and all he had to this faithful daughter, rather than it should have been *381divided among others of the children who had not stood by him with equal fidelity. However, it is not the province of the courts in this manner to substitute their will for that of the dead man, or even to make a will to accord with what it may be thought he intended
Loose declarations made to neighbors or friends indicating mere affection or gratitude are not enough to bind the estate. The services must have been performed under a contract, express or implied, under such circumstances as it may be reasonably inferred that an understanding existed at the time between the deceased and the child, that the one was to pay and the other to receive pay for the services performed. The law presumes such services to be gratuitous; and there rests a burden on the claimant (in a case like this) to prove that they were not so intended when they were rendered.
The law of the case will be found in the authorities cited in briefs of counsel. Judgment affirmed.
All concur.